Title: From John Quincy Adams to William Smith Shaw, 18 February 1808
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 18. Feby: 1808.

I wrote you some time since and enclosed an order on the Branch Bank at Boston, to be placed to my credit; since which I have not heard from you.
I have now only time to request you to pay to my father two hundred and ninety dollars, on my account—being $250. Divd: on ten Shares in N. E. Mc Insurance Company & $40. for do: on ten Shares in Boston Bank.—I expect in a few days to give you an order and the means to make him a larger payment; but must first hear for from him.
I remain, my dear friend, ever affectionately your’s
John Quincy Adams.